            Case 2:20-cv-01801-JAD-BNW Document 26         25 Filed 08/13/21
                                                                       08/09/21 Page 1 of 3  4
                                              This is a social security case, which will be on the
                                              March 2022 CJRA. The government requests a 30-
                                              day extension of time to file its response brief. This
                                              is the first request. I recommend that we grant.
                                              However, the only reason given for needing more
                                              time is how crushing their office's workload is. I
 1   NICHOLAS A. TRUTANICH                    recommend we enter the following order (and
     United States Attorney                   continue to enter it when we get this specific request
 2   District of Nevada                       for extensions in SS cases, because I've seen this
 3   ALLISON J. CHEUNG, CSBN 244651           same explanation for seeking extensions multiple
     Special Assistant United States Attorney times now).
 4   160 Spear Street, Suite 800
     San Francisco, California 94105          IT IS ORDERED that ECF No. 25 is GRANTED. The
 5   Telephone: (415) 977-8942                Court is empathetic with the Defendant's workload.
     Facsimile: (415) 744-0134
 6   E-Mail: allison.cheung@ssa.gov           However,     Plaintiff has an interest in the expeditious
                                              resolution of this matter. Additionally, the Court has
 7   Attorneys for Defendant                  its own docket to manage and will not continually
                                              grant extensions based on the Defendant's
 8                                            caseload.
 9

10                                  UNITED STATES DISTRICT COURT
11                                          DISTRICT OF NEVADA
12   KIM POPOW,                                     )
                                                    )   Case No.: 2:20-cv-01801-JAD-BNW
13                  Plaintiff,                      )
                                                    )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                     )   TIME
                                                    )
15   KILOLO KIJAKAZI,                               )   (FIRST REQUEST)
     Acting Commissioner of Social Security,1       )
16                                                  )
                    Defendant.                      )
17                                                  )
18

19

20

21

22

23

24
     1
25    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
26   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
     of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
           Case 2:20-cv-01801-JAD-BNW Document 26
                                               25 Filed 08/13/21
                                                        08/09/21 Page 2 of 3
                                                                           4




 1          Defendant, the Commissioner of Social Security (the “Commissioner”), through the undersigned
 2   counsel, hereby requests an extension of time to file her Cross-Motion to Affirm and Response to
 3   Plaintiff’s Motion for Reversal and/or Remand in this case. In support of this request, the Commissioner
 4   respectfully states as follows:
 5          1.      Primary responsibility for handling this case has been delegated to the Office of the
 6   Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).
 7          2.      Defendant’s response to Plaintiff’s opening brief is currently due August 16, 2021.
 8   Defendant has not previously requested an extension of time for this deadline.
 9          3.      The Region IX Office currently handles all district and circuit court litigation involving
10   the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and Guam.
11          4.      The Region IX Office employs 47 staff attorneys, of whom 27 handle civil litigation
12   involving the Social Security program in these eight assigned jurisdictions, at least part-time. Between
13   July 15, 2021, and August 14, 2021, the Region IX Office has 247 district court briefs due in the
14   jurisdictions it handles. In addition, the Region IX Office has five appellate cases requiring briefing
15   before the United States Court of Appeals for the Ninth Circuit during that period.
16          5.      In addition to this “program” litigation, the 27 staff attorneys in the Region IX Office
17   maintain other workload responsibilities, with most of them dedicating 40 percent or more of their time
18   to these workloads. The Region IX Office provides a full range of legal services as counsel for the Social
19   Security Administration, in a region that covers four states (including the most populous state in the
20   nation) and three territories. These other workloads include employment litigation; civil rights
21   investigations; bankruptcy matters; and requests for legal advice on wide-ranging topics, including
22   employee conduct and performance, reasonable accommodation, hostile work environment, ethics,
23   Privacy Act and disclosure, torts, property, and contracts.
24          6.      The undersigned attorney has nine briefs due in district court cases over the next month.
25   This number is expected to increase in the next week, with three more Plaintiff’s briefs to be filed. In
26   addition to cases in the active briefing stage, the undersigned must also allocate time to work on cases in



     Unopposed Mot. for Ext.; 2:20-cv-01801-JAD-BNW 1
           Case 2:20-cv-01801-JAD-BNW Document 26
                                               25 Filed 08/13/21
                                                        08/09/21 Page 3 of 3
                                                                           4




 1   other stages of litigation. Since Plaintiff’s opening brief was filed, the undersigned has worked on over
 2   25 district court cases at varying stages of litigation. Counsel is also responsible for other substantive
 3   non-litigation matters in the Region IX Office.
 4             7.     Due to the volume of the overall workload within the Region IX Office, neither the
 5   undersigned attorney nor another attorney in the Region IX Office anticipate being able to complete
 6   briefing by the current due date of August 16, 2021. Therefore, Defendant seeks an extension of 30 days,
 7   until September 15, 2021, to respond to Plaintiff’s motion.
 8             8.     This request is made in good faith and is not intended to delay the proceedings in this
 9   matter.
10             9.     On August 6, 2021, counsel for Defendant conferred with Plaintiff’s counsel, who has no
11   opposition to this motion.
12             WHEREFORE, Defendant requests until September 15, 2021, to respond to Plaintiff’s Motion for
13   Reversal and/or Remand.
14

15             Dated: August 9, 2021
                                                            CHRISTOPHER CHIOU
16                                                          Acting United States Attorney
17                                                          /s/ Allison J. Cheung
                                                            ALLISON J. CHEUNG
18                                                          Special Assistant United States Attorney
19                                                  Order
20   IT IS ORDERED that ECF No. 25 is GRANTED. The Court is empathetic with the Defendant's
21   workload. However, Plaintiff has an interest in the expeditious resolution of this matter.
                                                      IT IS SO
     Additionally, the Court has its own docket to manage    andORDERED:
                                                                 will not continually grant extensions
22   based on the Defendant's caseload.
23                                                              IT IS SO ORDERED
                                                            UNITED STATES MAGISTRATE JUDGE
24                                                              DATED: 11:10 am, August 13, 2021
                                                            DATED: ___________________________
25

26
                                                                   BRENDA WEKSLER
                                                                   UNITED STATES MAGISTRATE JUDGE

     Unopposed Mot. for Ext.; 2:20-cv-01801-JAD-BNW 2
